REQUESTED BY: Dear Senator:
In response to your inquiry concerning the constitutionality of L.B. 142 as amended by committee amendments shown on page 974 of the Legislative Journal, it is the opinion of this office that the bill is constitutional.
Our opinion of March 21, 1977 to Senator Duis, and which opinion you have referred to, concerned the constitutionality of this bill as originally introduced. It pointed out that except for the use of the words `or design' in Section 3(a) of the bill that we found nothing objectionable. The bill contained no unreasonable or arbitrary classification. It did not offend `due process of law' nor did it constitute a denial of `equal protection of the laws.'
The language above quoted which we found offensive in our former opinion has been eliminated by the committee amendments substituting a completely new Section 3. This new section has no similar objectionable matter. The amendments contain no element that we find can in any manner be objected to on a constitutional basis.
There is in the amendments on line 17 an error in failure to make clear the exact `the' being changed to an `a,' but this may be cured by `E  R' and has already been called to the attention of the bill drafter for that purpose.